DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 10/30/2019 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 6, claim recites: “the first/second modality are determined based on one of an automatic determination or user input”. this limitation fails to further limit claim 1 upon which it depends because the determination of any modality is either automatic or by user input and there are no other possibilities. the claim has mentioned both possibilities in alternative format and therefore it fails to limit the claim to either of the possibilities. As a result the claim fails to further limit claim 1 upon which it depends.
Regarding claim 15, claim recites: “the first portion of the body part is one of an entire body part or a subset of the body part”.  this limitation fails to further limit claim 11 upon which claim 15 depends because it is obvious that the body part is either the whole part or a sub portion of the part and there is no other possibility for it. Since the claim has mentioned both possibilities in alternative format, the claim has included all possible scenarios and therefore fails to limit the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al. (U.S. 2017/0202469) hereinafter “Scharf”.
Regarding claim 1, Scharf discloses a method [method of Scharf; see abstract] comprising: 
receiving a first set of biometric data [see [0037] of Scharf] of a first modality [see [0101] of Scharf] for a first portion of a body part [see [0037]; heart area]; 
determining first visual characteristics based on the first set of biometric data; [based on data received from the first modality an image is generated; see [0037] and [0101]-[0102]]
receiving a second set of biometric data [dipole density information 1012; see [0226]] of a second modality [dipole density imaging] for a second portion of the body part [a sub portion of the heart; see image 10 and [0226]], the second portion of the body part being a subset of the first portion of the body part; [see FIG. 10; area 1012 is a sub portion of the heart area 1011] 
determining second visual characteristics based on the second set of biometric data; and [see FIG. 10 and [0226]; the dipole density information is displayed]
providing, for display, a first view comprising the first portion of the body part rendered with the first visual characteristics [see FIG. 10; section 1011]; and providing, for display, a second view comprising the second portion of the body part rendered with the second visual characteristics, the second view superimposed on the first view at a location on the first view corresponding to the second portion of the body part. [see FIG. 10; section 1012 which is a sub section of section 1011] 
Regarding claim 2, the first modality is one of a local activation time (LAT), an electrical activity, a topology [see [0101] of Scharf; the first modality provides a topology (surface information) using any of the imaging modalities such as CT or ultrasound imaging], a bipolar mapping, a dominant frequency, or an impedance and the second modality is a different one of a LAT, an electrical activity, a topology, a bipolar mapping, a dominant frequency, or an impedance, then the first modality. [dipole density information 1012; see [0226]]   
Regarding claim 3, Scharf further discloses that providing, for display, a third view comprising a rendering based on the second set of biometric data [overlaid first and second image sections 1011 and 1012 is the third view]
Regarding claim 4, Scharf further discloses that the body part comprises a cardiac chamber. [see [0056] – [0057] of Scharf] 
Regarding claim 5, Scharf further discloses that the first visual characteristics are based on a range of values within the first set of biometric data [based on data received from the first modality an image is generated; see [0037] and [0101]-[0102]]  and the second visual characteristics are based on a range of values within the second set of biometric data.  [see FIG. 10 and [0226]; the dipole density information is displayed]
Regarding claim 6, Scharf further discloses that the first modality or the second modality are determined based on one of an automatic determination or a user input. [see [0103]; user input determines the initiation and start of the process] 
Regarding claim 7, Scharf further discloses that the automatic determination is based on one of a, system configuration, prior use, the first biometric data, the second biometric data, a patient history, and a stored setting. [see [0103]; the determination is at least based on system configuration and the stored setting of the system] 
Regarding claim 8, Scharf further discloses receiving a third set of biometric data of a third modality for the second portion of the body part; [see [0229]; voltage measurement information 1022 ] 
determining third visual characteristics based on the third set of biometric data; [see [0229]; the third data is visualized; see FIG. 10 section 1022] and 
providing, for display, a third view comprising the second portion of the body part rendered with the third visual characteristics. [the left side of the screen showing the second body part but rendered with the third visual characteristics; see FIG. 10]  
Regarding claim 9, Scharf further discloses the third view comprising the second portion of the body part rendered with the third visual characteristics is provided after the second view comprising the second portion of the body part rendered with the second visual characteristics is provided. [see FIG. 10 and [0227]-[0229] of Scharf]
Regarding claim 10, Scharf further discloses the first portion of the body part is one of an entire body part or a subset of the body part. [see FIG. 10 and [0227]-[0228] of Scharf] 
Regarding claim 11, Scharf discloses a system [system of Scharf; see abstract] comprising: 
one or more catheters [see [0153]; multi-electrode array catheter] configured to sense a first set of biometric data of a first modality for a first portion of a body part [see [0153] and [0155] based on data received from the catheter the image of the heart area is generated] and a second set of biometric data of a second modality for a second portion of the body part, [see [0153] and [0155]; dipole density is generated on a subset of the heart]  the second portion of the body part being a subset of the first portion of the body part;[the second area is the subset of the heart]
 a processor configured to: determine first visual characteristics based on the first set of biometric data; based on data received from the first modality an image is generated; see [0037] and [0101]-[0102]]
 determine second visual characteristics based on the second set of biometric data[see FIG. 10 and [0226]; the dipole density information is displayed]; and 
a display configured to:27 5892520-1BIO6202USNPI (ID-1601 VK) display a first view comprising the first portion of the body part rendered with the first visual characteristics; [see FIG. 10; section 1011];  and display a second view comprising the second portion of the body part rendered with the second visual characteristics , the second view superimposed on the first view at a location on the first view corresponding to the second portion of the body part.  [see FIG. 10; section 1012 which is a sub section of section 1011]
Regarding claim 12, the first modality is one of a local activation time (LAT), an electrical activity, a topology [see [0101] of Scharf; the first modality provides a topology (surface information) using any of the imaging modalities such as CT or ultrasound imaging], a bipolar mapping, a dominant frequency, or an impedance and the second modality is a different one of a LAT, an electrical activity, a topology, a bipolar mapping, a dominant frequency, or an impedance, then the first modality. [dipole density information 1012; see [0226]]   
Regarding claim 13, the first visual characteristics and the second visual characteristics are one or more of colors, hues, saturations, patterns, protrusions, textures, and alphanumeric characters.  [see FIG. 10 of Scharf; the visual characteristics include patter, and colors/hues]
Regarding claim 14, Scharf further discloses that the one or more catheters [see [0153]; multi-electrode array catheter] are configured to sense the first biometric data and the second biometric data from within a patient's body. [see [0153] and [0155] of Scharf]
Regarding claim 15, Scharf further discloses that the first portion of the body part is one of an entire body part and a subset of the body part.  [see FIG. 10; the first portion of the body part is a section of the heart chamber 1011]
Regarding claim 16, Scharf further discloses that an input device configured to receive an indication of the second body part.  [see [0228]; controls 1030 on the display device (i.e. input device) are used to input the indication of the second body part]
Regarding claim 18, a processor [processor 640; see FIG. 6] configured to: 
receive a first set of biometric data [see [0037] of Scharf] of a first modality [see [0101] of Scharf] for a first portion of a body part; [see [0037]; heart area] 
receive a second set[dipole density information 1012; see [0226]]  of biometric data [dipole density imaging] of a second modality for a second portion of the body part[a sub portion of the heart; see image 10 and [0226]],, the second portion of the body part being a subset of the first portion of the body part; [see FIG. 10; area 1012 is a sub portion of the heart area 1011] 
 28 5892520-1BIO6202USNPI (ID-1601 VK) provide, for display, a first view comprising the first portion of the body part rendered with first visual characteristics[based on data received from the first modality an image is generated; see [0037] and [0101]-[0102]]; and
 provide, for display, a second view comprising the second portion of the body part rendered with second visual characteristics, the second view superimposed on the first view at a location on the first view corresponding to the second portion of the body part. [see FIG. 10; section 1012 which is a sub section of section 1011] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. (U.S. 2017/0202469) hereinafter “Scharf” in view of Rogers (U.S. 10064582) hereinafter “Rogers”.
Regarding claim 17, Scharf discloses all the limitations of claim 11 above [see rejection of claim 11]
Scharf fails to disclose that the display is remotely located from the processor and the display is configured to communicate with the processor over a network.  
Rogers directed towards sensing the information regarding the heart of the patient [see abstract of Rogers] further discloses that the display is remotely located from the processor and the display is configured to communicate with the processor over a network.  [see [0026] and [0031] of Rogers].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Scharf further and make it remotely located from the processor and configured to communicate with the processor over a network according to the teachings of Rogers in order to allow for communication of information over longer distances to remote physicians for diagnosis.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793